DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/11/2022 has been entered.


Response to Arguments
Applicant’s arguments, see pages 8+ of the Remarks, filed 04/11/2022, with respect to the rejections of claims 2, 3, 6-31 under 35 U.S.C 103 (Shamir in view of Kamar) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Rao and Kamar.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 6-12, 14-25 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao (U.S. Pub. No. 2013/0238445) in view of Kamar et al. (U.S. Pub. No. 2010/0332315).

Regarding claim 2, Rao discloses a method comprising:
determining, by a computing device, a level of user interaction with an interactive version of a first media asset outputted via a user device (see paragraphs 0019, 0023, 0029, fig. 3C; setting user preferences, specifically a selection of categories of interactive media to be delivered to the user.  Fig. 3C shows interest in sports, technology, stocks (considered as first media asset));
determining, based on the level of user interaction with the interactive version of the first media asset, a predicted level of user interaction with a second media asset (see paragraphs 0045-0046; For example, if a profile provided identifies potential recipients as middle aged individuals with income of over $50,000 with interests in sports and music, the distribution server 109 is capable of identifying actual recipients and targeting them for the delivery of the interactive media.  The distribution server 109 also supports both pull and push mode distribution of interactive media (considered as second media asset) to mobile devices 111. It can send a notification of the availability of the interactive media (that a recipient may be interested in), and the recipient can trigger the retrieval of the interactive media by selecting it from a list or by some equivalent action on the mobile device 111), wherein determining the predicted level of the user interaction comprises determining, based on a profile of a user associated with the user device, permission to access one or more interactive capabilities of the user device (see paragraph 0072 and fig. 8 (813, 815); at block 813, the server determines the device capabilities of the recipient devices, user's preferences, etc. Then the server tailors interactive media to user's mobile device, for each recipient, when requested from recipient mobile device); and
sending, to the user device, the determined version of the second media asset (see paragraph 0072 and fig. 1, fig. 8 (815); the server provides interactive media to each of the recipient devices based on device capabilities).
However, Rao is silent as to determining, from the non-interactive version of the second media asset and the interactive version of the second media asset and based on the predicted level of user interaction, a determined version of the second media asset to send to the user device.
Kamar et al. discloses a mobile device that may present advertisements to users.  However, advertisements may be ineffective if presented when the attention of the user is unavailable (e.g., while operating a vehicle at a busy intersection).  Kamar et al. further discloses in paragraphs 0040-0041, 0048 a series of one or more advertisements 16 (considered as second asset) may be selected to maximize the use of the estimated duration of the advertisement opportunity 74.  Advertisement opportunities 74 may be identified by requesting the user 12 to indicate when the user 12 may be receptive to an advertisement 16, or by monitoring biometrics of the user 12 (e.g., eye movement) to determine when the user 12 may have available attention.  For example, advertisement opportunities 74 may be identified based on traffic signals where the user 12 may have to wait, road features that may consume less attention of the user such as long highway spans where the user 12 may travel in a straight line and at a comparatively steady speed, a fuel stop where a user 12 may be receptive to one or more advertisement 16.  Advertisements 16 may therefore be selected that are compatible with the attention type that is likely to be exhibited by the user 12 during the advertisement opportunity 74 (e.g., a total, interactive attention type might correspond to video advertisements 16 or advertisements 16 with a user interface components while for example advertisement opportunities 74).  
As for another example, advertisement opportunities 74 may be identified based on traffic signals where the user 12 may have road features that may consume more attention of the user such as tight chicanes that involve careful attention, a tourist site where a user may not wish to be interrupted with an advertisement 16, user attending to crossing the busy intersection.  Advertisements 16 may therefore be selected that are compatible with the attention type that is likely to be exhibited by the user 12 during the advertisement opportunity 74 (e.g., a partial, non-interactive attention type may correspond to audio-only or static image advertisements 16).  
The claim limitation does not have any language that implies the second media asset is the same advertisement because they cannot be the exact same advertisement if one is interactive and the other one is non-interactive.  The Merriam-Webster dictionary defines “version” as a particular form or variant of something.  For example, windows 1.0 – 2.0 (1985-1992) and Windows 3.0 – 3.1 (1990-1994) are versions of Microsoft Windows Operating Systems for PCs.  Thus, Kamar et al. teaches “determining, from a non-interactive version of the second media asset and an interactive version of the second media asset and based on the predicted level of user interaction, a determined version of the second media asset to send to the user device”.  
Therefore, it would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Rao with the teachings of Kamar et al., the motivation being to promote the perceived utility of the advertising system to the user who may be more likely to devote attention to presented advertisements if selected to be of relevance to the user.

Regarding claim 8, claim 8 is rejected for the same reason set forth in the rejection of claim 2.

Regarding claim 14, claim 14 is rejected for the same reason set forth in the rejection of claim 2.

Regarding claim 20, claim 20 is rejected for the same reason set forth in the rejection of claim 2.

Regarding claims 3 and 15, Rao and Kamar et al. discloses everything claimed as applied above (see claims 2 and 14).  Rao discloses wherein the determining the level of user interaction with the interactive version of the first media asset comprises determining user device features used to interact with the first media asset (see paragraphs 0019, 0029, fig. 1).

Regarding claim 6, Rao and Kamar et al. discloses everything claimed as applied above (see claims 2 and 14).  Rao discloses wherein determining the predicted level of user interaction with the second media asset comprises determining, based on the profile of the user associated with the user device, registration of a secondary user device supportive or interactive features available with the second media asset (see paragraph 0045 and fig. 1).

Regarding claim 7, Rao and Kamar et al. discloses everything claimed as applied above (see claim 2).  Rao discloses wherein determining the predicted level of user interaction with the second media asset comprises determining, based on a profile of a user associated with the user device, a preference for engaging with interactive features for media assets of a type corresponding to the second media asset (see paragraph 0023 and fig. 3c).

Regarding claim 9, Rao and Kamar et al. discloses everything claimed as applied above (see claim 8).  Rao discloses wherein the monitoring the level of user interaction with the interactive version of the first media asset comprises determining an interactivity format for the first media asset (see paragraph 0065 and fig. 4).

Regarding claims 10 and 22, Rao and Kamar et al. discloses everything claimed as applied above (claims 8 and 20).  Kamar et al. discloses wherein the determined interactivity format for the second media asset corresponds to no interactive features (see paragraph 0048, lines 23-35 and paragraph 0049; static image advertisements 16).

Regarding claim 11, Rao and Kamar et al. discloses everything claimed as applied above (see claim 8).  Rao discloses wherein the determined interactivity format for the second media asset corresponds to an interactive button feature (see paragraph 0060-0061, interactive media selection button 315).

Regarding claim 12, Rao and Kamar et al. discloses everything claimed as applied above (see claim 11).  Rao discloses wherein the determined interactivity format for the second media asset corresponds to navigation controls (see paragraph 0060, select button 313).

Regarding claims 16 and 21, Rao and Kamar et al. discloses everything claimed as applied above (see claims 14 and 20).  Rao discloses wherein the first media asset and the second media asset comprise a same genre (see paragraph 0065 and fig. 4).

Regarding claim 17, Rao and Kamar et al. discloses everything claimed as applied above (claim 14).  Kamar et al. discloses wherein the non-interactive version of the second media asset comprises a consumable asset having no interactive features (see paragraph 0048, lines 23-35; static image).

Regarding claims 18 and 23, Rao and Kamar et al. discloses everything claimed as applied above (see claims 14 and 20).  Rao discloses wherein the interactive version of the second media asset comprises a consumable asset having one or more interactive features (see paragraphs 0060-0061, interactive media selection button 315).

Regarding claims 19 and 24, Rao and Kamar et al. discloses everything claimed as applied above (see claims 18 and 23).  Rao discloses wherein the one or more interactive features comprise one or more of a button, navigation controls, or chat (see paragraph 0060, select button 313).

Regarding claim 25, Rao and Kamar et al. discloses everything claimed as applied above (claim 14).  Rao discloses wherein determining the predicted level of user interaction with the second media asset comprises determining, based on the profile of the user associated with the user device, a history of the user engaging with previously offered interactive features associated with a plurality of media assets (see abstract, paragraphs 0049, 0071 and fig. 7).

Regarding claim 29, Rao and Kamar et al. discloses everything claimed as applied above (claim 2).  Rao discloses wherein determining the interactive version of the second media asset further comprises determining a first interactive version of the second media asset comprising a first level of interactivity (see paragraphs 0019, 0023, 0029, fig. 3C; setting user preferences, specifically a selection of categories of interactive media to be delivered to the user.  Fig. 3C shows interest in sports, technology, stocks (considered as first media asset)) and determining a second interactive version of the second media asset comprising a second level of interactivity (see paragraphs 0045-0046; For example, if a profile provided identifies potential recipients as middle aged individuals with income of over $50,000 with interests in sports and music, the distribution server 109 is capable of identifying actual recipients and targeting them for the delivery of the interactive media.  The distribution server 109 also supports both pull and push mode distribution of interactive media (considered as second media asset) to mobile devices 111. It can send a notification of the availability of the interactive media (that a recipient may be interested in), and the recipient can trigger the retrieval of the interactive media by selecting it from a list or by some equivalent action on the mobile device 111).
Kamar et al. discloses wherein determining the interactive version of the second media asset further comprises determining a first interactive version of the second media asset comprising a first level of interactivity and determining a second interactive version of the second media asset comprising a second level of interactivity (see paragraph 0048, lines 23-35; first interactive version of second media – partial, non-interactive corresponding to audio-only or static image and second interactive version of second media – total, interactive corresponding to video or user interface component).


Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao and Kamar et al. as applied to claim 12 above, and further in view of Allen et al. (U.S. Pub. No. 2009/0276323).

Regarding claim 13, Rao and Kamar et al. discloses everything claimed as applied above (see claim 12).  However, Rao and Kamar et al. are silent as to wherein the determined interactivity format for the second media asset corresponds to a chat feature for initiating a chat session with a sales representative.
Allen et al. discloses wherein the determined interactivity format for the second media asset corresponds to a chat feature for initiating a chat session with a sales representative (see paragraphs 0009, 0015, 0022).
Therefore, it would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Rao and Kamar et al. with the teachings of Allen et al., the motivation being to for the sales representative to discuss and evaluate various upgrades, additions, substitutions, or other options for the user to consider in connection with their pending transaction.

Claims 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao and Kamar et al. as applied to claim 2 above, and further in view of Castleman (U.S. Pub. No. 2010/0309196).

Regarding claim 26, Rao and Kamar et al. discloses everything claimed as applied above (see claim 2).  Rao discloses wherein the determining the level of user interaction with the interactive version of the first media asset comprises determining, by the computing device, a level of user interaction (see paragraphs 0019, 0023, 0029, fig. 3C).
However, Rao and Kamar et al. are silent as use of an accelerometer of the user device.
Castleman discloses use of an accelerometer of the user device, wherein the computing device is located remote from the user device (see paragraphs 0021, 0136; accelerometer and fig. 1).
Therefore, it would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Rao and Kamar et al. with the teachings of Castleman, the motivation being for the advantage of collecting, measuring and defining a data set.

Regarding claim 27, Rao and Kamar et al. discloses everything claimed as applied above (see claim 2).  Rao discloses wherein the determining the level of user interaction with the interactive version of the first media asset comprises determining, by the computing device, a level of user interaction (see paragraphs 0019, 0023, 0029, fig. 3C).
However, Rao and Kamar et al. are silent as use of global positioning system (GPS) capabilities of the user device.
Castleman discloses use of global positioning system (GPS) capabilities of the user device, wherein the computing device is located remote from the user device (see paragraphs 0021, 0136; accelerometer and fig. 1).
Therefore, it would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Rao and Kamar et al. with the teachings of Castleman, the motivation being for the advantage of collecting, measuring and defining a data set.

Regarding claim 28, Rao and Kamar et al. discloses everything claimed as applied above (see claim 2).  Rao discloses wherein the determining the level of user interaction with the interactive version of the first media asset comprises determining, by the computing device, a level of user interaction (see paragraphs 0019, 0023, 0029, fig. 3C).
However, Rao and Kamar et al. are silent as use of a camera of the user device.
Castleman discloses use of a camera of the user device, wherein the computing device is located remote from the user device (see paragraphs 0021, 0136; accelerometer and fig. 1).
Therefore, it would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Rao and Kamar et al. with the teachings of Castleman, the motivation being for the advantage of collecting, measuring and defining a data set.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao and Kamar et al. as applied to claim 2 above, and further in view of Luna (U.S. Pub. No. 2014/0018033).

Regarding claim 30, Rao and Kamar et al. discloses everything claimed as applied above (see claim 2).  However, Rao and Kamar et al. are silent as to wherein the determining the determined version of the second media asset is based on an available bandwidth of a network associated with the user device.
Luna discloses wherein the determining the determined version of the second media asset is based on an available bandwidth of a network associated with the user device (see paragraph 0045).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the systems and methods of Rao and Kamar et al. to include wherein the determining the determined version of the second media asset is based on an available bandwidth of a network associated with the user device as taught by Luna for the advantage of providing dynamic bandwidth adjustment.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao and Kamar et al. as applied to claim 2 above, and further in view of Sahota (U.S. Pub. No. 2002/0010928).

Regarding claim 31, Rao and Kamar et al. discloses everything claimed as applied above (see claim 2).  However, Rao and Kamar et al. are silent as to wherein the non-interactive version of the second media asset comprises: a base portion of the second media asset; and the interactive version of the second media comprises: the base portion of the second media asset and an interactive portion of the second media asset.
Sahota discloses wherein the non-interactive version of the second media asset comprises: 
a base portion of the second media asset (see fig. 1A (TV commercial, 108)); and 
the interactive version of the second media comprises: 
the base portion of the second media asset and an interactive portion of the second media asset (see abstract, paragraphs 0019, fig. 1A (TV commercial, 108) and internet advertising content (112)).
Therefore, it would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Rao and Kamar et al. with the teachings of Sahota, the motivation being for integrating Internet advertising with television commercials.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        May 18, 2022.